Motion for writ of error coram nobis granted.
Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that *1291would have resulted in reversal, specifically, in failing to argue that the court’s jury instruction distorted the “course and furtherance” element of felony murder. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of February 1, 1991 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before September 4, 2008. Present — Scudder, P.J., Centra, Lunn, Green and Gorski, JJ. JJ.